Motion Granted; Order filed January 8, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00505-CR
                               ____________

                    MARK DWIGHT MASON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1529090

                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion asking to
review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 208th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure;
that the clerk of that court furnish the record to appellant on or before January 23,
2019; that the clerk of that court certify to this court the date on which delivery of
the record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.



                                    PER CURIAM